Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is considered allowable because the prior art (note the attached PTO-892) fails to disclose a sewing machine as claimed in combination with “a vertical drive unit configured to convert rotation of the drive shaft into vertical motion and transmit the vertical motion to the feed dog, wherein: the drive shaft is disposed below the feed base: the vertical drive unit includes, an eccentric cam configured to be rotated by the drive shaft, an advance and retreat arm configured to advance and retreat in the lateral direction by the eccentric cam, a raising and lowering link having a lower end connected to the advance and retreat arm via a lower-part connecting shaft, and an upper end connected to the feed base via an upper-part connecting shaft, a square piece provided coaxially with the lower-part connecting shaft of the raising and lowering link, a guide member having a guide groove by which the square piece is linearly guided, a pivot shaft configured to turnably support the guide member, and a guide member pivot mechanism configured to change a moving distance of the feed dog in a state projecting from the throat plate by changing an inclination angle of the guide groove by turning the guide member; the guide member is disposed on one side from the drive shaft and right under the feed base; and the raising and lowering link is connected to a part of the feed base between the swinging shaft and the feed dog”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732